Citation Nr: 1625133	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  10-17 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Boise, Idaho


THE ISSUE

Entitlement to payment of or reimbursement by the Department of Veterans Affairs (VA) for medical expenses incurred in connection with a cardiac catheterization provided to the Veteran by St. Alphonsus Regional Medical Center on October 17, 2008.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps from May 1978 to April 1981.

This matter comes before the Board of Veterans' Appeals (Board) from a decision of the Department of Veterans Affairs Medical Center (VAMC) in Boise, Idaho.

The Veteran and his wife testified before the undersigned Veterans Law Judge (VLJ) at the RO in May 2012.  A transcript of the hearing has been associated with the claims file.

In January 2013, the Board remanded the Veteran's claim of entitlement to payment of or reimbursement by the VA for medical expenses incurred in connection with treatment provided to the Veteran by St. Alphonsus Regional Medical Center on October 17, 2008.  Thereafter, in an April 2013 decision, the Boise VAMC determined that the Veteran was entitled to reimbursement for the emergency room portion of his stay on October 17, 2008 at St. Alphonsus Regional Medical Center.  However, the denial of his claim of entitlement to payment or reimbursement by the VA for medical expenses incurred in connection with a cardiac catheterization provided by St. Alphonsus Regional Medical Center on October 17, 2008 was continued in an April 2013 supplemental statement of the case (SSOC).  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

FINDINGS OF FACT

1.  Service connection is not in effect for any disability for this Veteran, and he was not participating in a rehabilitation program under 38 U.S.C. Chapter 31 at the time of treatment.

2.  The Veteran's cardiac catheterization provided by St. Alphonsus Regional Medical Center, a non-VA medical facility, on October 17, 2008 was not rendered in a medical emergency of such nature that delay would have been hazardous to life or health. 

3.  Prior to providing the cardiac catheterization to the Veteran on October 17, 2008, St. Alphonsus Regional Medical Center made and documented a reasonable attempt to transfer the Veteran to a VA facility, but the Veteran refused transfer.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized medical expenses arising from a cardiac catheterization provided at St. Alphonsus Regional Medical Center on October 17, 2008 have not been met.  38 U.S.C.A. §§ 1725, 1728, 5107 (West 2014); 38 C.F.R. §§ 3.102, 17.120, 17.121, 17.1000, 17.1001, 17.1002 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Stegall concerns

As alluded to above, in January 2013, the Board remanded this claim and ordered the agency of original jurisdiction (AOJ) to obtain outstanding VA treatment records as well as outstanding procedural documents including the April 2009 determination denying reimbursement, the Veteran's subsequent notice of disagreement, and the May 2009 determination denying reimbursement after reconsideration.  The Veteran's claim was then to be readjudicated.  

Pursuant to the Board's remand instructions, the AOJ obtained all pertinent outstanding VA treatment records as well as the other outstanding documents discussed above.  The Veteran's claim was readjudicated via an April 2013 supplemental statement of the case (SSOC).  

Accordingly, the Board's remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  

Notice and Assistance

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The Court has, however, carved out exceptions where the provisions of the VCAA are not applicable.  See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  Because the claim in this case is governed by the provisions of Chapter 71 of Title 38 of the United States Code, the VCAA and its implementing regulations are not applicable.  Nevertheless, the Veteran was provided adequate notification under the duty to notify in November 2009.  The Veteran has been provided opportunities to identify or provide pertinent evidence in support of his claim and he has provided pertinent evidence and argument.  Further development and expending of VA's resources is, therefore, not warranted.

Reimbursement of Unauthorized Medical Expenses

The Veteran seeks reimbursement for costs related to a cardiac catheterization at the St. Alphonsus Regional Medical Center on October 17, 2008 not authorized in advance by VA. 
Reimbursement or payment for expenses not previously authorized may be made pursuant to 38 U.S.C.A. § 1728 only under the following circumstances: (a) treatment was for (1) an adjudicated service-connected disability; (2) a nonservice-connected disability associated with and held to be aggravating an adjudicated service-connected disability; (3) any disability of a veteran who is permanently and totally disabled as a result of a service-connected disability; (4) for any illness, injury or dental disability in the case of a veteran who is participating in a rehabilitation program under 38 U.S.C. Chapter 31; and (b) such treatment was rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and (c) VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand would not have been reasonable, sound, wise, or practical.  See 38 U.S.C.A. § 1728; 38 C.F.R. §§ 17.52, 17.120. 

Failure to satisfy any one of the criteria listed above precludes VA from paying unauthorized medical expenses incurred at a private hospital.  See 38 C.F.R.            § 17.120; Zimick v. West, 11 Vet. App. 45, 49 (1998).  Also, no reimbursement or payment of services not previously authorized will be made when such treatment was procured through private sources in preference to available Government facilities.  See 38 C.F.R. § 17.130. 

The record reveals that prior to the Veteran's cardiac catheterization on October 17, 2008, he was treated at the VA outpatient clinic in Boise, Idaho on multiple occasions for chest pain.  Specifically, a VA emergency department record dated September 16, 2008, documents his treatment for anxiety which he had all of his life and use of mirtazapine for treatment as well as a complaint of feeling a "big irrepressible lump or knot in his chest."  However, there were no signs of heart racing or irregularity, and cardiovascular testing to include EKG testing was normal.  The emergency department physician assessed the Veteran with chronic anxiety, and reported that the chest pain may be from hyperventilation, but could be gastrointestinal in nature.  The Veteran was discharged the same day.  The following day, the Veteran called the Boise VA outpatient clinic and informed the nurse practitioner that his chest pain improved.  However, a VA treatment record dated October 7, 2008 noted the Veteran's complaints of recurrent chest pain for the past 4 weeks and that the pain came on unpredictably.  A radiology report dated October 14, 2008 noted routine imaging that revealed normal wall motion and ejection fraction at rest with ejection fraction calculated at 50 percent.  There was subtle hypokineses of the anterior wall and generalized reduction in perfusion to the anterior myocardium and which improved on the rest portion of the examination.  Further, an October 15, 2008 treatment record documented the Veteran's report of chest pain while having a MIBI stress test as well as moderate to large area of anterior wall ischemia, and the record noted the Veteran was referred to the VA Puget Sound Health Care System in Seattle, Washington for further evaluation and possible cardiac catheterization.     

An October 17, 2008 private treatment record from the St. Alphonsus Regional Medical Center reveals that the Veteran was seen that morning in the emergency room for complaints of chest pain rated as 8/10, left arm numbness, and nausea.  His mode of arrival was via ambulance.  He reported a past medical history of severe anxiety, depression, hypertension, and arthritis.  He denied recent illness and loss of consciousness.  An ECG monitor revealed a normal sinus rhythm.  The Veteran was assessed with unspecified chest pain, dysrhythmia, and nausea.  A chest radiograph revealed normal findings.  Following these tests, the Veteran reported chest pain of only 2/10.  The emergency department physician, K.S., M.D. noted diagnostic impressions of chest pain with history of abnormal stress test concerning for acute coronary artery syndrome and new onset atrial flutter.  Further, she reported a discussion of the case with S.F., M.D., a cardiologist at St. Alphonsus Regional Medical Center, as she was concerned about the Veteran's ongoing chest pain, the onset of atrial flutter and recent history of abnormal stress test.  Pertinently, she noted that she offered the Veteran a transfer to the VA for medical management and consideration transfer for intervention cardiology.  She further noted that the Veteran and his family refused transfer and preferred to be evaluated at the St. Alphonsus Regional Medical Center.    

Following examination by Dr. K.S., the Veteran was referred to Dr. S.F. who reported that the Veteran presented with prolonged refractory chest discomfort with negative EKG and negative biomarkers.  Moreover, the Veteran had an underlying history of anxiety but had a positive Myoview study and was scheduled for catheterization the following week at the VA Puget Sound Health Care System.  Although Dr. S.F. thought it was a low likelihood that the Veteran's chest pain was cardiovascular in origin and that the chest pain most likely represented a functional disorder and that gastrointestinal causes have to be considered, based on the Myoview study and the Veteran's presentation, he decided to proceed with cardiac catheterization.  The cardiac catheterization report revealed an assessment of mild 3-vessel atherosclerotic changes noted with an intermediate stenosis of the apical left anterior descending production less than 70 percent stenosis and preserved left ventricular systolic function with normal resting wall motion and normal end-diastolic pressure.  Dr. S.F. reported that the Veteran appeared to have chest pain of noncardiac cause, although he had moderate coronary atherosclerosis and should have workup for noncardiac chest pain but aggressive risk factor modification for atherosclerotic progression.  The Veteran was discharged that afternoon.  He underwent follow-up treatment at the Boise VA outpatient clinic on October 20, 2008 and reported chest pain to a mild degree.  Cardiovascular examination did not reveal abnormal findings, and the Veteran was directed to take medication for the chest pain.     

The Board notes that an October 17, 2008 VA treatment record documents a telephone call from the Veteran's wife that afternoon to inform the VA treatment provider, P.B., PA-C, that the Veteran was taken to St. Alphonsus Regional Medical Center that morning and that he had the cardiac catheterization performed.  The Veteran's wife also reported that the Veteran's chest pain was gone and that he went home that afternoon.

The Veteran does not meet any of the four elements of the first criteria listed above in 38 U.S.C.A. § 1728(a).  He is not service-connected for any disability, and as such his treatment at St. Alphonsus Regional Medical Center was not for a service-connected disability or a nonservice-connected disability associated with and held to be aggravating a service-connected disability; he was not considered permanently and totally disabled as a result of a service-connected disability; and he was not participating in a rehabilitation program under 38 U.S.C. Chapter 31.  Thus, the Veteran is not eligible for medical expense reimbursement under 38 U.S.C.A. 
§ 1728. 

The Veteran's claim has also been considered under pertinent provisions of The Millennium Health Care and Benefits Act, Pub. L. 106-117, codified at 38 U.S.C.A. § 1725.  Under that statute, which also provides general authority for the reimbursement of non-VA emergency treatment, payment for emergency services may be made only if all of the conditions set forth in 38 C.F.R. § 17.1002 are met. In particular, the following subsections of 38 C.F.R. § 17.1002 are relevant to this case: 

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); 

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center).   

The Board observes that a recent revision to the implementing regulations, effective January 20, 2012, authorizes VA to pay for emergency treatment provided to a Veteran at a non-VA facility up to the time the Veteran can be safely transferred to a VA or other Federal facility, and such facility is capable of accepting the transfer, or until such transfer was actually accepted, so long as the non-VA facility made and documented reasonable attempts to transfer the Veteran to a VA or other Federal facility.  See 76 Fed. Reg. 79067 (2011).

Based on the evidence of record, the Board finds that reimbursement of non-VA emergency treatment is not warranted under the Millennium Health Care and Benefits Act as the evidence reflects that the Veteran's cardiac catheter at St. Alphonsus Regional Medical Center was not of such a nature that a prudent layperson would have reasonably expected that delay in seeking such procedure would have been hazardous to life or health.

In this regard, the Board notes that the Veteran's claims folder was referred to J.F, M.D., a VA physician, in April 2013 for a medical opinion as to whether performance of the cardiac catheter at the St. Alphonsus Regional Medical Center specifically was reasonably necessary.  After review of the Veteran's history of VA treatment and treatment at the St. Alphonsus Regional Medical Center on October 17, 2008, Dr. J.F. concluded that at the point where the emergency department workup was completed and when the Veteran was asked whether he would prefer to have the cardiac catheterization performed at the Boise VA outpatient clinic, the Veteran could have been safely transported to the VA for further care and the cardiac catheter.  Dr. J.F.'s rationale for his conclusion was based on his finding that Dr. K.S. already determined that the Veteran's chest pain was likely non-cardiac in origin and he found the Veteran's cardiac studies to that point to be in the low risk range.  

The Board finds that the April 2013 VA opinion by Dr. J.F. was based upon a thorough consideration of the Veteran's history and medical condition.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  The Board further notes that the findings of Dr. J.F. are consistent with the record regarding the Veteran's treatment at the Boise VA outpatient clinic for his chest pain as well as at the St. Alphonsus Regional Medical Center.  Moreover, there is no medical opinion of record contrary to the findings of Dr. J.F. 

The Board acknowledges the Veteran's statements and testimony indicating that Dr. K.S. did not communicate to him and his wife that his chest pain was not cardiac in origin or that his cardiovascular testing was in the low risk range.  The Veteran also stated that Dr. S.F. recommended the cardiac catheterization be done and "he was not sure" the Veteran would make it to the VA Puget Sound Health Care System for the scheduled catheterization.  He also indicated that the Boise VA outpatient clinic could not have provided the catheterization, and that there was an "urgent nature" communicated to him by the physicians at St. Alphonsus Regional Medical Center to conduct the catheterization to determine further heart problems.  See the Veteran's statement dated April 2013.  Further, with regard to the notation in the St. Alphonsus Regional Medical Center treatment record that the Veteran refused to be taken to the Boise VA outpatient clinic prior to undergoing the catheterization, the Veteran stated that Dr. S.F. and Dr. K.S. as well as the P.B., PA-C said that it would be better if he stayed at St. Alphonsus Regional Medical Center.  See the May 2012 Board hearing transcript, page 8.  The Veteran's wife further testified during the May 2012 Board hearing that when she spoke with P.B., PA-C, she was told that she and the Veteran "had done the right thing" by staying at St. Alphonsus Regional Medical Center.  Id. at page 9.  

While the Board acknowledges the statements of the Veteran and his wife, the Board finds that the probative value of their statements are greatly outweighed by the objective and contemporaneous evidence of record which fails to show that delay in undergoing the cardiac catheterization would have been hazardous to life or health and demonstrates that the Veteran could have been safely transferred to a VA facility to undergo the catheterization and was provided the opportunity to do such.  While the treatment records from St. Alphonsus Regional Medical Center do not specifically note communication to the Veteran by Dr. K.S. that his chest pain may not have been cardiac in origin or that his cardiac testing was in the low risk range, the Board finds it questionable that the Veteran's test results would not have been communicated to him.  Indeed, the fact that the Veteran was offered the option of transfer to a VA facility by Dr. K.S. for further treatment indicates its feasibility.  Moreover, there is no indication in the medical evidence of record that Dr. S.F. "was not sure" that the Veteran would not be able to make it to the VA Puget Sound Health Care System for the scheduled catheterization.  On the contrary, Dr. S.F. reported that it was a low likelihood that the Veteran's chest pain was cardiovascular in origin and that the chest pain most likely represented a functional disorder and that gastrointestinal causes have to be considered.  
As such, to the extent that the Veteran contends that Dr. K.S. and Dr. S.F. indicated that the catheterization was of an urgent nature, the Board finds that this statement is at odds with the objective evidence based on the documentation that the Veteran was provided the option of being transferred to a VA facility for further studies and that Dr. K.S. and Dr. S.F. believed the Veteran's chest pain to be likely non-cardiovascular in origin.  Moreover, there is no indication in the medical treatment records that either Dr. K.S. or Dr. S.F. informed the Veteran that it would be better for him to stay at St. Alphonsus Regional Medical Center.  The Board finds if Dr. K.S. or Dr. S.F. believed that the Veteran should have stayed at St. Alphonsus Regional Medical Center, they would have noted such in the treatment records instead of noting that they provided the Veteran with the option of going to the VA facility.  The Board also notes that given their findings that the Veteran's chest pain was likely non-cardiovascular in origin, they likely would not have prioritized the Veteran being kept at their facility over being treated at the VA facility as the Veteran would have been able to receive adequate treatment at the VA facility.  With regard to the Veteran and his wife indicating that P.B., PA-C also informed them that the Veteran should have stayed at St. Alphonsus Regional Medical Center, there is no notation of such in the medical records, to include the October 17, 2008 telephone report by P.B.  Additionally, the Board reiterates the April 2013 opinion by Dr. J.F. who determined the Veteran could have been safely transported to a VA facility, to include the VA facility in Seattle, for further care and the cardiac catheter.  The Board places great probative value on Dr. J.F.'s opinion as it was based on a thorough review of the record and consideration of the Veteran's medical history.  As such, the Board finds that the Veteran's and his wife's statements are outweighed in probative value by the objective evidence of record. 
  
Accordingly, the Board finds that the cardiac catheterization that the Veteran underwent at St. Alphonsus Regional Medical Center on October 17, 2008 was not a situation in which a reasonable person would fear that not undergoing such procedure at that time would put their life in serious jeopardy.  Therefore, the competent and probative evidence of record indicates that the Veteran's cardiac catheterization that he underwent at St. Alphonsus Regional Medical Center was not of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  Moreover, the Board finds that the competent and probative evidence indicates that the Veteran could have been safely transferred to a VA facility to undergo the cardiac catheterization, and that St. Alphonsus Regional Medical Center made and documented a reasonable attempt to transfer the Veteran to the VA facility.

In the absence of authorizing statutory or regulatory authority, the Board may not award payment or reimbursement of the private medical expenses at issue.  See Zimick v. West, 11 Vet. App. 45, 50 (1998) citing Office of Personal Management v. Richmond, 496 U.S. 414, 424 (1990) (payment of money from the [Federal] Treasury "must be authorized by a statute").  In the absence of evidence to establish that the Veteran meets the criteria for payment or reimbursement of non-VA medical services, payment or reimbursement of those services is not warranted.  Thus, the Veteran's claim must be denied.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to payment of or reimbursement by VA for medical expenses incurred in connection with a cardiac catheterization provided to the Veteran by St. Alphonsus Regional Medical Center on October 17, 2008 is denied.




____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


